DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 07/28/2022 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Crawford on 08/09/2022.

The application has been amended as follows: 
Claim 1
Line 16: “primarily 2-butene; and”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-9, filed 07/28/2022, with respect to the rejections of claims 1 and 7-21 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims and persuasively argued that the prior art of record fails to disclose an isomerization unit that is separate from the distillation unit. Therefore, the rejections of claims 1 and 7-21 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses a method of producing propylene as recited in claims 1, 22 and 24. In regards to claim 1, no prior art discloses distilling the stream comprising primarily 1-butene and 2-butene collectively to produce a first stream comprising primarily 1-butene and a first 2-butene stream comprising primarily 2-butene, feeding the first stream to an isomerization and isomerizing the 1-butene to form a second 2-butene stream, and reacting 2-butene of the first and second 2-butene streams with ethylene in an olefin conversion unit. In regards to claims 22 and 24, no prior art discloses a molecular sieve loaded on a pi complexing adsorbent, wherein the adsorbent comprises Fe (NO3)2 supported on a support material. 
Leyshon (US 2008/0312481 A1, hereinafter referred to as Leyshon ‘481), discloses a process for producing propylene comprising:
providing a Raffinate-2, a MTBE synthesis raffinate stream comprising n-butane, isobutane, 1-butene and 2-butene, and separating the Raffinate-2 into a paraffins stream comprising n-butane and isobutane, and a butenes stream comprising 1-butene and 2-butene by extractive distillation ([0004]; [0009]; [0010]);
isomerizing the butenes stream to convert at least a portion of 1-butene to 2-butene ([0014]; [0015]); and
reacting isomerized stream comprising 2-butene with ethylene to produce propylene, ethylene and unreacted 2-butene ([0023]; [0032]).
Leyshon ‘481 does not appear to explicitly disclose (I) that the raffinate-2 is produced by feeding methanol and C4 hydrocarbons to a MTBE synthesis unit to form MTBE and unreacted C4 hydrocarbons, wherein the C4 hydrocarbons are provided as a byproduct stream of a steam cracker comprising the claimed composition. Leyshon ‘481 does not appear to further disclose (II) that the separation of the paraffin stream and the olefin stream comprises flowing the Raffinate-2 through a molecular sieve and (III) distilling the butenes stream to produce a first stream comprising 1-buene and a first 2-butene stream comprising 2-butene, feeding the first stream into an isomerization unit and isomerizing the 1-butene in the first stream to form a second 2-butene stream and reacting both the first 2-butene stream and the second 2-butene stream with ethylene in an olefin conversion unit. 
In regards to (I), Droste et al. (U.S. Patent No. 4,282,389), directed to a process for the manufacture of methyl tertiary butyl ether (MTBE) discloses feeding a raffinate I and methanol to a reactor to form MTBE and a raffinate II, wherein a raffinate I is a isobutene containing C4 hydrocarbon mixture and raffinate II is residual C4 mixture substantially free of isobutene (Abstract; col. 2, line 59 to col. 3, line 3; col. 3, line 60 to col. 4, line 11; Figure). 
Buchanan et al. (US 2011/0282120 A1), directed to converting raffinate-1 streams, teaches that raffinate-1 streams are C4 streams produced from steam cracking and have compositions within the weight ranges indicated in Table 1 below. 

    PNG
    media_image1.png
    297
    507
    media_image1.png
    Greyscale

The claimed ranges of n-butane, isobutane, isobutene, 1-butene, 2-butene, butadiene and acetylene in the raffinate I obtained by solvent extraction overlap the ranges taught by the prior art and are therefore considered prima facie obvious.
In regards to (II), Sohn et al. (U.S. Patent No. 6,225,518) discloses a process for olefinic hydrocarbon separation from paraffinic hydrocarbons comprising contacting a feed stream comprising olefinic and paraffinic hydrocarbons with a molecular sieve adsorbent, wherein the adsorbent is a zeolite (Abstract; col. 2, lines 23-46; col. 3, lines 5-55). Sohn teaches that compounds having similar boiling points are difficult to separate and adsorptive separation is often the most economical separation method (col. 2, lines 36-40). It would have been obvious for one having ordinary skill in the art to modify the process of Leyshon ‘481 by substituting the extractive distillation separation for the adsorptive separation taught by Sohn because Leyshon ‘481 teaches using extractive distillation to separate paraffins from olefins, Sohn teaches an alternative to separation method that is taught to be more economical in the separation of olefins from paraffins, and this merely involves substitution of one known olefin/paraffin separation technique for another to yield predictable results, and using known molecular sieves in the art suitable for olefin/paraffin separation. 
In regards to (III), Leyshon et al. (US 2009/0043144 A1, hereinafter referred to as Leyshon ‘144) is the closest prior art of record. Leyshon ‘144 discloses a process for producing propylene comprising:
separating paraffins from olefins in a crude C4 stream using extractive distillation to form a butenes stream comprising 1-butene and 2-butene ([0011]; [0012]; [0016]); 
distilling the butenes stream in a catalytic distillation to form a 1-butene stream and a first 2-butene stream, wherein the 1-butene stream is isomerized in the catalytic distillation reactor to form a second 2-butene stream as an overhead stream and the first 2-butene stream is recovered as a bottom stream ([0008]; [0016]; [0025]; [0033]); and
reacting the first 2-butene stream and the second 2-butene stream, separately, with ethylene to produce propylene ([0026]; [0030]). 
Leyshon ‘144 is therefore considered to reasonably suggests that a butene stream that is separated from paraffins may be distilled to separate 1-butene from 2-butene, the 1-butene may be isomerized to 2-butene and that 2-butene streams may be reacted with ethylene to produce propylene. 
Leyshon ‘144 differs from the claimed invention in that Leyshon ‘144 discloses a catalytic distillation unit in which isomerization occurs concurrently with the separation by distillation. Leyshon ‘144 does not disclose or suggest first distilling 1-butene from 2-butene, and feeding the 1-butene into an isomerization unit. Additionally, Leyshon ‘144 teaches two separate units for metathesizing 2-butene from the top and bottom streams of the catalytic distillation unit and fails to disclose reacting both streams with ethylene in a single olefin conversion unit as required by claim 1. As such, Leyshon ‘144 fails to make up for the deficiencies of the prior art above and in combination with the references above, fails to anticipate or make obvious the claimed process as recited in claim 1. 
In regards to claims 22 and 24, the prior art of record, as discussed above, discloses feeding methanol and C4 hydrocarbons to an MTBE synthesis unit, separating a MTBE synthesis raffinate with a molecular sieve, distilling, isomerizing and reacting 2-butene with ethylene to produce propylene. However, the prior art of record discussed above does not appear to disclose a pi complexing adsorbent comprising Fe(NO3)2.
Pirovano et al. (U.S. Patent No. 6,414,210), directed to a process for separation of light olefins from paraffins, discloses contacting mixtures of olefins and paraffins into contact with aqueous solutions of ferric nitrate (Abstract). The ferric nitrate is present in an aqueous solution and is not supported on a support material, nor is a molecular sieve loaded on an adsorbent comprising the ferric nitrate. Pirovano is the closest prior art of record that discloses ferric nitrate useful in the separation of olefins and paraffins that is relevant to the claimed invention.
Therefore, the prior art of record fails to disclose or make obvious the methods of producing propylene as claimed by the Applicant and claims 1, 7-22 and 24-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772